Citation Nr: 1100971	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for mild 
hallux valgus of the left foot.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 2002 to February 
2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Winston-Salem, 
North Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).  The Veteran filed a notice of disagreement (NOD) in 
June 2008, expressing an intention to appeal the assignment of 
initial noncompensable disability ratings for her left and right 
feet, characterized as mild hallux valgus, and loss of hair, 
characterized as alopecia.  She was issued a statement of the 
case (SOC) in March 2009 with respect to all three issues.  In a 
May 2009 VA form 9, the Veteran specified that she intended to 
appeal only the issue of entitlement to an initial compensable 
disability rating for mild hallux valgus of the left foot.  Thus, 
she perfected a timely substantive appeal on this issue only.  


FINDING OF FACT

The service-connected mild hallux valgus of the left foot is 
shown to be productive of pain and has not been manifested by 
severe hallux valgus equivalent to the amputation of the great 
toe or hallux valgus that has been operated on with resection of 
the metatarsal head in either foot.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected mild hallux valgus 
of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280, 5284 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the February 2008 rating decision, she was 
provided notice of the VCAA in November 2007 through the Benefits 
Delivery at Discharge Program.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice in November 2007, 
pertaining to the downstream disability rating and effective date 
elements of her claim, and was furnished a SOC in March 2009.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
and Pelegrini, both supra.

It is well to observe that service connection for mild hallux 
valgus of the left foot has been established and an initial 
rating for this condition has been assigned.  Thus, the Veteran 
has been awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran service 
connection for mild hallux valgus of the left foot and assigning 
an initial disability rating for this condition, she filed a NOD 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b) (2010) (amended to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a SOC that addressed the initial rating assigned for her 
mild hallux valgus of the left foot, included notice of the 
criteria for a higher rating for that condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting her appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, a VA examination and statements from the 
Veteran.  The Veteran has not indicated that she has any further 
evidence to submit to VA, or which VA needs to obtain.  There is 
no indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's hallux valgus is currently rated under Diagnostic 
Code 5280, which provides ratings for unilateral hallux valgus.

Diagnostic Code 5003 provides that arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When 
the limitation of motion of a specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  For the 
purposes of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major joints; 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are each considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (2010).

Diagnostic Code 5280 pertains to unilateral hallux valgus.  Under 
this code, a single, 10 percent disability rating is authorized 
for severe hallux valgus, if equivalent to amputation of the 
great toe or if operated upon with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

Disabilities from other foot injuries are rated 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With 
actual loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

The Veteran contends that her current mild hallux valgus of the 
left foot warrants an initial compensable disability rating.  In 
her VA form 9, the Veteran reported having injured her left foot 
in 2004 and was told she had a broken bone by a physician in 
service.  She also reported being placed on a "P2" physical 
profile and  has had pain ever since her accident in service.  
Finally, she stated having to leave her job as a letter carrier 
with the post office due to the pain in her left foot.

Service treatment reports from November 2006, within a year of 
the Veteran's claim, until her discharge from service reflect 
that she was treated for complaints of left foot pain and it was 
noted that she had a history of a left fifth metatarsal avulsion 
fracture in 2004.  In February 2007, an examination of the left 
foot revealed tenderness on palpation of the base of the fifth 
metatarsal with no findings of swelling and no tenderness on 
palpation of the lateral midfoot.  In March 2007, she was 
diagnosed with metatarsalgia and released with work duty 
limitations including no running with a rucksack or jumping.  In 
July 2007, a physical examination of the left foot revealed 
tenderness on palpation of the fifth metatarsal base and the foot 
showed a normal appearance.  A physical examination of the left 
foot in August 2007 revealed no swelling and no tenderness on 
palpation with X-rays demonstrating a radiographically normal 
left foot.  She was diagnosed with soft tissue foot pain.  A 
radiology report of a bone scan in September 2007 revealed a 
stress fracture of the left lateral cuneiform bone.  

In a November 2007 fee-basis VA examination by QTC Medical 
Services, the Veteran reported that her left foot symptoms were 
productive of intermittent pain, seven times a day, described as 
aching cramping, and sharp, with a 9/10 in severity.  Pain was 
elicited by physical activity and relieved by medication, 
specifically Ibuprophen.  The Veteran also reported that she 
could function with medication.  She was able to do all the 
activities of daily living such as brushing teeth, cooking, 
walking, showering, climbing stairs, shopping, vacuuming, 
dressing herself, gardening, driving a car, taking out the trash 
and pushing a lawnmower.  Her usual occupation with the military 
had been in food service and she continued to work at the same 
job.  In general, the Veteran was noted to be able to sustain 
heavy physical activities without immediate distress.  The 
Veteran displayed a normal gait and posture.  An examination of 
the feet and toes revealed hallux valgus mild, at 20 degrees on 
the left with no signs of painful motion, edema, disturbed 
circulation, weakness, atrophy of musculature or tenderness.  
Palpation of the plantar surface did not reveal any tenderness 
and Achilles showed normal alignment.  There was no evidence of 
claw feet or hammertoes.  Flexion and dorsiflexion of the toes 
did not include pain and there was no evidence of Morton's 
metatarsalgia.  The Veteran was noted to not require any type of 
corrective shoe wear.  X-rays of the left foot, including views 
with both weight bearing and non weight bearing were all 
negative.  She was diagnosed with hallux valgus, mild, of the 
left foot.  

After a careful review of the evidence of record, both subjective 
and objective, the Board finds that the Veteran's mild hallux 
valgus of the left foot does not warrant an initial compensable 
evaluation at any time since the effective date of service 
connection on February 12, 2008 under Diagnostic Code 5280.  In 
this regard, the Board finds that the satisfactory lay and 
medical evidence of record reflects that the Veteran's mild 
hallux valgus of the left foot was mainly productive of pain and 
has not been manifested by severe hallux valgus equivalent to the 
amputation of the great toe or hallux valgus that has been 
operated on with resection of the metatarsal head in the left 
foot.  During the Veteran's active service, she was treated for 
left foot pain with findings of metatarsalgia and tenderness on 
palpation, however, an August 2007 physical examination of the 
left foot, just months prior to her November 2007 claim for 
service connection revealed no swelling and no tenderness on 
palpation with X-rays demonstrating a radiographically normal 
left foot.  

In addition the November 2007 fee-basis VA examination by QTC 
Medical Services demonstrated subjective and objective findings 
of pain and objective clinical findings of mild hallux valgus at 
20 degrees on the left.  There were no clinical findings of 
painful motion, edema, disturbed circulation, weakness, atrophy 
of musculature, tenderness, claw feet, hammertoes, Morton's 
metatarsalgia, or the requirement of any type of corrective shoe 
wear.  Moreover, the Veteran was reportedly able to perform all 
the activities of daily living.  While the Board notes that the 
September 2007 bone scan revealed a stress fracture of the left 
lateral cuneiform bone, the November 2007 QTC examination 
reflects that X-rays of the left foot were negative.  

The Board also notes that while the Veteran reported daily 
intermittent pain and that she had to leave her job as a letter 
carrier with the post office due to the pain in her left foot, 
the contemporaneous lay and medical evidence of record during the 
period of this appeal reflects that she has not sought either 
private or VA treatment for this disability since her discharge 
from active service and she reported in the November 2007 VA QTC 
examination that she could function with medication (Ibuprophen), 
she was able to do all the activities of daily living and was 
noted to be able to sustain heavy physical activities without 
immediate distress.  In addition, clinical findings reflected her 
hallux valgus was mild and her primary symptom was pain without 
painful motion, edema, disturbed circulation, weakness, atrophy 
of musculature, tenderness, claw feet, hammertoes, Morton's 
metatarsalgia, or the requirement of any type of corrective shoe 
wear.  Therefore the Board finds that while the Veteran is 
competent to attest to her symptoms of left foot pain, her 
statements are not credible as to the severity of her left foot 
disability as they are inconsistent with the contemporaneous 
medical evidence of record during the period of this appeal.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. 
App. 488, 496-97 (1997).  

Therefore, as the findings above reflect that the Veteran's left 
foot is mainly productive of pain in the left foot with mild 
hallux valgus noted at 20 degrees and which has not been 
manifested by severe hallux valgus equivalent to the amputation 
of the great toe, or hallux valgus that has been operated on with 
resection of the metatarsal head of the left foot, the Board 
finds that the Veteran's current mild hallux valgus of the left 
foot more nearly approximates the criteria for a noncompensable 
(0 percent) disability rating under Diagnostic Code 5280.  

An initial compensable disability rating under Diagnostic Code 
5284 is also not warranted for the Veteran's mild hallux valgus 
of the left foot because the disability picture does not more 
nearly approximate a moderate foot injury as the Veteran's hallux 
valgus is characterized as mild and clinical findings reflect it 
is localized in the Veteran's toes rather than the entire foot.  
See 38 C.F.R. § 4.7.  The Board has also considered whether there 
are other appropriate diagnostic codes for application under 
which a higher rating would be warranted.  However, as the 
Veteran's service connected disability did not reflect 
degenerative arthritis by X-ray of two or more major or minor 
joint groups, flatfoot, bilateral weak foot,  claw foot (pes 
cavus), anterior metatarsalgia (Morton's disease), hallux 
rigidus, hammertoes, a malunion of the tarsal or metatarsal 
bones, or a moderate foot injury, Diagnostic Codes 5003, 5276, 
5277, 5278, 5279, 5281, 5282, 5283 and 5284 do not apply.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation at any time since 
the effective date of service connection for mild hallux valgus 
of the left foot on February 12, 2008.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the Veteran's disability has 
been no more than noncompensably (0 percent) disabling since the 
effective date of her award, so her rating cannot be "staged" 
because this represents her greatest level of functional 
impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating for mild 
hallux valgus of the left foot is not warranted at any time since 
the effective date of service connection on February 12, 2008.  
Since the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from her mild hallux valgus 
of the left foot, and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
id.  Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

An initial compensable disability rating for mild hallux valgus 
of the left foot is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


